          Case 1:20-cv-00731-PAE Document 124 Filed 04/01/21 Page 1 of 1

                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
                                                                      212.653.8701 fax
                                                                      www.sheppardmullin.com
April 1, 2021

VIA ECF ONLY
Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

Re: Tutor Perini Building Corp. v. New York City Regional Center, et al.
    1:20-cv-00731-PAE

Dear Judge Engelmayer:
     We represent Plaintiff Tutor Perini Building Corp. (“Plaintiff”) in the above-referenced case.
We respectfully request an extension of time from April 9, 2021 to April 23, 2021 to submit to the
Court a Civil Case Management Plan and Scheduling Order and a joint letter regarding the
description of the case, contemplated motions and settlement prospects. Additionally, we
respectfully request that the pre-trial conference scheduled for April 15, 2021 be adjourned to
April 29, 2021. Counsel for Defendants Slayton Ventures, LLC, Slayton Equities, SJM Partners,
Inc. Paul Slayton, Stephen Garchik, William Burke and Stephen McBride (collectively,
“Defendants”) consents to this request.
     The reason for this request is that your Honor recently extended Defendants’ time to answer
Plaintiff’s Second Amended Complaint from March 29, 2021 to April 12, 2021 (Doc. 122).
Accordingly, Plaintiff will not be privy to any defenses or counterclaims that may be asserted in
Defendants’ answer prior to the current deadline for the parties to submit the Civil Case
Management Plan and Scheduling Order and joint letter. The extensions are therefore
necessary so Plaintiff may properly address the discovery needed in connection with
Defendants’ defenses and counterclaims in the Civil Case Management Plan and Scheduling
Order and during the pre-trial conference.
      This is the first request for an extension of these dates. Thank you for your consideration of
this request.


   y truly
Very     y yyours,                             *UDQWHG7KHLQLWLDOSUHWULDOFRQIHUHQFHSUHYLRXVO\
                                               VFKHGXOHGIRU$SULOLVKHUHE\DGMRXUQHGXQWLO
                                               $SULODWDP7KHSDUWLHV GHDGOLQHWR
                                               VXEPLWDMRLQWOHWWHUDQGSURSRVHGFDVHPDQDJHPHQW
                                               SODQLVH[WHQGHGWR$SULO

Emily D. Anderson                              SO ORDERED.

                                                                  
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
cc: all counsel of record (via ECF)            $SULO       United States District Judge
